                Case 4:20-cv-07944-HSG Document 16 Filed 04/22/21 Page 1 of 3



 1   Katherine R. Siegfried, SBN 250558
     Law Office of Katherine Siegfried
 2   1939 Harrison St, Suite 120
     Oakland, CA 94612
 3   Ph: 510.465.0018 Fax: 510.217.3979
     Email: kat@siegfriedlegal.com
 4
     Attorney for Plaintiff, JOSEPHINE PALAFOX
 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8

 9
        JOSEPHINE PALAFOX,
10
                 Plaintiff,                              CIVIL NO. 20-cv-7944-HSG
11
           v.                                          STIPULATION AND ORDER FOR A
12                                                     FORTY-FIVE (45) DAY EXTENSION OF
        ANDREW SAUL,                                   TIME FOR PLAINTIFF TO FILE A
13      Commissioner of Social Security,               MOTION FOR SUMMARY JUDGMENT
14
                 Defendant
15

16

17
            IT IS HEREBY STIPULATED, between Plaintiff JOSEPHINE PALAFOX and
18
     Defendant Commissioner of Social Security, through their respective counsel of record, that
19
     Plaintiff shall have an extension of time of forty-five (45) days to file Plaintiff’s MOTION FOR
20
     SUMMARY JUDGMENT. The current due date is April 27, 2021. The new due date will be
21
     June 11, 2021. This is the first extension of time requested by Plaintiff and is requested as
22   Plaintiff’s attorney needs additional time to review the records and prepare her arguments.
23   Plaintiff’s counsel is a solo attorney who has had a total of three or more briefs and/or Motions
24   for Summary Judgement due every week for the past several weeks. Although Plaintiff’s

25   Counsel is conscientious about not taking on more cases than she can handle as a solo, because
     of the Commissioner’s repeated extensions in filing CARs for cases filed over the past year, and

                                  STIPULATION FOR ADDITIONAL TIME                                        1
                                            20-cv-7944-HSG
               Case 4:20-cv-07944-HSG Document 16 Filed 04/22/21 Page 2 of 3



 1   the current influx of CARs now being filed, Plaintiff must respectfully request this extension.
 2   The Motion will be filed earlier, if at all possible.

 3

 4
     Date: April 21, 2021                            KATHERINE SIEGFRIED
 5                                                   Law Office of Katherine Siegfried, Esq.

 6                                                   By:      /s/ Katherine Siegfried
                                                             Katherine Siegfried
 7                                                           Attorney for the Plaintiff
 8   Date: April 21, 2021                                    STEPHANIE HINDS
                                                             Acting United States Attorney
 9

10
                                                     By:     /s/ Timothy Bolin (as authorized by email)
11                                                           Timothy Bolin
                                                             Special Assistant United States Attorney
12                                                           Attorney for Defendant

13

14

15

16

17

18

19

20

21

22

23

24

25



                                   STIPULATION FOR ADDITIONAL TIME                                        2
                                             20-cv-7944-HSG
             Case 4:20-cv-07944-HSG Document 16 Filed 04/22/21 Page 3 of 3



 1

 2

 3

 4

 5

 6                                      ORDER

 7   PURSUANT TO STIPULATION, PLAINTIFF’S REQUEST FOR ADDITIONAL TIME IS SO
     ORDERED.
 8

 9
     Dated: 4/22/2021                   _________________________________
10                                       Hon. Haywood S. Gilliam, Jr.
                                         UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                           STIPULATION FOR ADDITIONAL TIME                    3
                                     20-cv-7944-HSG
